internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc corp plr-113279-02 date date legend disregarded_entity acquiring acquiring unit partnership target target unit state a state b business x market date a dear this letter responds to your authorized representative’s date request for rulings on certain federal_income_tax consequences of a series of transactions the information submitted in that letter and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination acquiring is a state a business_trust which taxpayer states qualifies as a real_estate_investment_trust reit under subchapter_m of the internal_revenue_code the code acquiring engages in business x and its shares of beneficial_interest trade publicly on market disregarded_entity is a state a corporation wholly-owned by acquiring taxpayer has stated that disregarded_entity is a qualified_reit_subsidiary as that term is defined in sec_856 and disregarded_entity has been treated as a disregarded_entity for federal tax purposes partnership is a state a partnership that engages in business x disregarded_entity is the sole general_partner of partnership and it owns a a interest in partnership the remaining ownership of partnership is held by individual limited partners none of whom own more than ten percent of the outstanding limited_partnership units of partnership target is a state b corporation that engages in business x target’s single class of outstanding common_stock is owned by six individuals neither target nor its six shareholders own directly or indirectly any stock in acquiring unit defined below target has been treated as an s_corporation for federal tax purposes since it converted from c_corporation status to s_corporation status effective date the date conversion provided target met all the requirements to be treated as an s_corporation at the time of the date conversion and provided that target has unrealized built-in gains remaining from the date conversion these gains the target built-in gains are subject_to the provisions of sec_1374 for what are represented to be valid business reasons acquiring and target have proposed and partially completed the following series of transactions collectively the transaction i acquiring formed disregarded_entity under the state a business corporations act since being formed disregarded_entity has been owned solely by acquiring and has been treated as a disregarded_entity for federal tax purposes ii pursuant to the state a business corporations act target will merge into disregarded_entity with disregarded_entity surviving the merger disregarded_entity will acquire all of the assets and assume all of the liabilities of target in the merger target shareholders will receive shares of beneficial_interest of acquiring in exchange for their shares of target common_stock in the merger no fractional shares or cash in lieu of fractional shares will be received by any target shareholder in the merger iii following the merger all of the former assets and liabilities of target will be transferred to partnership the following representations have been made regarding the transaction for purposes of these representations and the rulings that follow the following terms are defined acquiring unit target unit acquiring and all business entities whose assets are treated as acquiring’s for federal tax purposes target and all business entities whose assets are treated as target’s for federal tax purposes a the fair_market_value of the shares of beneficial_interest of acquiring and other consideration if any received by each target shareholder will be approximately equal to the fair_market_value of the shares of target common_stock surrendered in the exchange b at least of the proprietary interest of target will be exchanged for shares of beneficial_interest of acquiring and will be preserved within the meaning of sec_1_368-1 of the federal_income_tax regulations the regulations c in connection with the transaction neither acquiring unit nor any person related to acquiring unit within the meaning of sec_1_368-1 has any plan or intention to reacquire any of the shares of beneficial_interest of acquiring issued in the transaction in exchange for any consideration other than shares of beneficial_interest of acquiring d acquiring unit does not have any plan or intention to sell or otherwise dispose_of any of the assets of target unit acquired in the transaction except for dispositions made in the ordinary course of business or transfers described in sec_368 or sec_1_368-2 e the liabilities of target unit assumed by acquiring unit and the liabilities to which the transferred assets of target unit are subject were incurred by target unit in the ordinary course of its business f following the transaction acquiring unit will continue the historic_business of target unit or use a significant portion of target unit’s historic_business_assets in its business g acquiring unit target unit and the shareholders of target will pay their respective expenses if any incurred in connection with the transaction h there is no indebtedness between target unit and acquiring unit that was issued acquired or will be settled at a discount i no parties to the transaction are investment companies as defined in sec_368 j no member of target unit is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 k the fair_market_value of the assets of target unit to be transferred to acquiring unit will equal or exceed the sum of the liabilities to be assumed by acquiring unit plus the amount of liabilities if any to which the transferred assets are subject l none of the compensation to be received by any shareholder of target who is also an employee of target unit shareholder-employee will be separate consideration for or allocable to any of their shares of target stock none of the shares of beneficial_interest of acquiring received by any shareholder-employee will be separate consideration for or allocable to any employment agreement and the compensation paid to any shareholder-employee will be for services actually rendered and will be commensurate with amounts paid to third parties bargaining at arms-length for similar services m the merger will be effected pursuant to the laws of the united_states or a state or the district of columbia in which as a result of the operation of such laws the following events will occur simultaneously at the effective time of the merger i all of the assets other than those distributed in the transaction and liabilities except to the extent satisfied or discharged in the transaction of each member of target unit will become the assets and liabilities of one or more members of acquiring unit and ii target will cease its separate legal existence for all purposes n target acquiring disregarded_entity and any business_entity through which acquiring holds its interest in disregarded_entity is organized under the laws of the united_states or a state or the district of columbia o disregarded_entity is a state a single member corporation that is a disregarded_entity within the meaning of sec_1_368-2 of the proposed_regulations based solely on the information submitted and the representations made we rule as follows regarding the transaction provided that the merger qualifies as a statutory merger under applicable state law it will be a statutory merger as that term is used in sec_368 and will constitute a reorganization within the meaning of sec_368 target will recognize no gain_or_loss on the transfer of all of the assets of target unit other than those distributed in the transaction to acquiring unit solely in exchange for shares of beneficial_interest of acquiring and the assumption_of_liabilities by acquiring unit in the merger no gain_or_loss will be recognized by acquiring on acquiring unit’s receipt of the assets of target unit in exchange for shares of beneficial_interest of acquiring in the merger no gain_or_loss will be recognized by the target shareholders on their receipt of solely shares of beneficial_interest of acquiring in exchange for their target stock in the merger provided target met all of the requirements to be treated as an s_corporation at the time of the date conversion the target built-in gains will not trigger sec_1374 tax as a result of the merger no gain_or_loss will be recognized by any party on the transfer of target’s former assets and liabilities to partnership sec_721 the transfer of target’s former assets and liabilities to partnership will not disqualify the merger under sec_368 nor will it cause any party to the merger to recognize gain not otherwise recognized in the merger provided target met all of the requirements to be treated as an s_corporation at the time of the date conversion the built-in gains inherited by acquiring unit on its receipt of the target assets in the merger will not trigger sec_1374 tax when these assets are transferred by acquiring unit to partnership instead the built-in gains will continue to be deferred during the ten-year recognition_period as defined in sec_1374 sec_1_337_d_-7t or until sec_1374 tax is otherwise triggered during that period no opinion is expressed about the tax treatment of the transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in addition no opinion is expressed concerning whether i acquiring will qualify as a reit under part ii of subchapter_m of the code at the time of or after the transaction ii target satisfied all of the requirements to be treated as an s_corporation at the time of and following the date conversion and iii partnership is a limited_partnership for federal tax purposes this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the transaction must attach a copy of this ruling letter to its his or her federal tax_return for the taxable_year in which the transaction is completed under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely mary goode reviewer branch office of associate chief_counsel corporate
